Order entered March 25, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00784-CR

                          RUBEN LABRADA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75816-V

                                       ORDER

      Before the Court is appellant’s March 23, 2022 motion to abate the appeal in

which he notes that the punishment charge is not in the clerk’s record, is not on

OnBase, and cannot be located. Appellant asks that we abate the appeal to facilitate

the discovery of the punishment charge. After reviewing the clerk’s record, we

agree that the punishment charge is missing. We also note that while the

guilt/innocence charge is in the clerk’s record, the jury’s verdict is missing.
      Rule 34.5 provides that the clerk’s record must contain the court’s charge

and the jury’s verdict. TEX. R. APP. P.34.5(a). Considering this, we ORDER the

trial court to hold a hearing, WITHIN THIRTY DAYS of the date of this order, to

determine whether the jury’s verdict on guilt/innocence and the court’s punishment

charge, signed by the jury, exist and can be filed in a supplemental clerk’s record

or whether the documents have been lost or destroyed. If the trial court determines

either or both of the documents exist, the trial court shall order a copy of those

documents be filed in a supplemental clerk’s record.

      If the trial court determines that either or both documents have been lost or

destroyed, the trial court shall determine whether the documents can be

reconstructed and replaced by agreement or by written stipulation of the parties. If

the parties cannot agree or stipulate, the trial court is directed to determine what

constitutes accurate copies of the documents and order that those copies be

included in a supplemental clerk’s record. See TEX. R. APP. P. 34.5(e).

      We ORDER the Dallas County District Clerk to transmit to this Court,

WITHIN FORTY-FIVE DAYS of the date of this order, a supplemental clerk’s

record containing the written findings of fact made by the trial court, if any, and

the copies of the jury’s verdict on guilt/innocence and the court’s charge on

punishment, signed by the jury. A new deadline for the filing of appellant’s brief

will be established upon reinstatement of the appeal.
      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; to Dallas

County District Clerk Felicia Pitre; and to counsel for all parties.

      We ABATE the appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the findings are received or at such other time

as the Court deems appropriate.




                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE